                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:20-cv-232-GCM

                                             )
DAVID BENHAM, CITIES4LIFE,                   )
GLOBAL IMPACT MINISTRIES,                    )
                                             )
                      Plaintiffs,            )
                                             )
v.                                           )                 ORDER
                                             )
CITY OF CHARLOTTE,                           )
MECKLENBURG COUNTY,                          )
                                             )
                      Defendants.            )




       THIS MATTER IS BEFORE THE COURT on the Motion for Special Admission

(“Motion”) concerning Samuel D. Green (Doc. No. 10), which was filed May 20, 2020.

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fees, the Court hereby grants the Motion.

       In accordance with Local Rule 83.1(b), Mr. Green is admitted to appear before the Court

on behalf of Plaintiffs David Benham, Cities4Life, and Global Impact Ministries.

       IT IS SO ORDERED.




                               Signed: May 20, 2020




         Case 3:20-cv-00232-GCM Document 12 Filed 05/21/20 Page 1 of 1
